DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 13, 2022, is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Status of Claims
Claims 1, 13, 17, and 19 were modified in an amendment filed on July 26, 2022.
Claims 1-14 and 16-20 are pending and are rejected under 35 U.S.C. § 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 and 16-20
Claims 1-14 and 16-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Maddukuri et al. (U.S. Patent Publication No. 2021/0263868) in view of Khatri et al. (U.S. Patent Publication No. 2009/0070630) in view of Chaiken et al. (U.S. Patent Publication No. 2021/0255939).

Claim 1
Regarding claim 1, Maddukuri discloses:
A method, comprising: 
detecting, by a processor of a computing system, an error in a memory module (Maddukuri: ¶ [0015]); 
generating, by the processor, first data about the error (Maddukuri: ¶ [0019]); 
writing, into registers in the processor, the first data (Maddukuri: ¶ [0019]);
entering a system management mode configured to suspend execution of an operating system and applications (Maddukuri: ¶ [0017] (BIOS System Management Mode (SMM) handler operates to generate a highest priority System Management Interrupt (SMI) to interrupt handler 112 to execute interrupt handler code 114 to address the error. However, a SMI is broadcast to processor 110, and to all other processors or cores of information handling system 100, and all processors enter SMM, halting normal program execution on all OS and user threads, while a designated processor, here processor 100, executes interrupt handler code 114 to address the error.)); and 
executing, by the processor in the system management mode, first instructions in firmware of Basic Input/ Output System (BIOS) of the computing system to perform operations (Maddukuri: ¶ [0018]-[0019] (passing the handling of non-critical errors to a runtime agent while in system management mode)).

Further regarding claim 1, Maddukuri does not explicitly disclose, but Khatri teaches:
generating second data about the error based at least in part on the first data in the registers (Khatri: ¶ [0038]),
wherein the second data is further generated based on third data located in the computing system but outside of the processor of the computing system at a time of the error (Khatri: ¶ [0036]-[0038]); and 
storing the second data at a location not affected by restarting execution of an operating system in the processor (Khatri: ¶ [0038]; ¶ [0042]).

Maddukuri teaches detection of memory errors and handling of errors by a baseboard management controller (BMC), the handling including retrieving information from processor registers (Maddukuri: ¶ [0015]-[0019]).  Maddukuri also teaches logging of all errors by the BIOS (Maddukuri: ¶ [0019]).  While Maddukuri teaches storing error information in registers (corresponding to the “first data” in the claim), Maddukuri does not explicitly teach generating and storing the “second data” as described in the claim.  
Khatri teaches a method for monitoring an information handling system upon initialization of the information handling system to a runtime operating environment (such as the runtime agent taught by Maddukuri) to determine if memory errors may have occurred (Khatri: Figure 3; ¶ [0035]).  Khatri further teaches recording references to faulty memory locations in persistent memory (Khatri: ¶ [0038]; ¶ [0042]).  The references to faulty memory locations correspond to the “second data” in the claims.  Khatri further teaches recording error attributes, such as one or more memory locations, addresses, relative addresses, error types, number of occurrences, or various other memory error attributes or information.  A count of the number of errors occurring at a specific memory location may also be maintained.  The error attributes and count are used to determine if an uncorrectable error has occurred (Khatri: ¶ [0036]-[0038]).  These error attributes correspond to the “third data” in the claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to store information pertaining to memory errors in persistent memory, such as taught by Khatri, in conjunction with error handling as taught by Maddukuri.  One of ordinary skill in the art would be motivated to do so in order to track potentially defective memory locations and, if necessary, limit or disable use of those memory locations during use of the run-time environment (Khatri: ¶ [0012]; ¶ [0045]).

Further regarding claim 1, Maddukuri in view of Khatri does not explicitly disclose, but Chaiken teaches:
wherein the second data is further generated based on third data located in the computing system but outside of the processor of the computing system at a time of the error (Chaiken: ¶ [0034]; ¶ [0043]-[0044]; ¶ [0049]; ¶ [0080]).

	Maddukuri in view of Khatri teaches recording error attributes, but does not explicitly discuss where the error attributes are recorded.  Chaiken teaches capturing forensic data associated with a catastrophic failure, including errors associated with a memory mapped I/O (MMIO) access, and storing the forensic data in non-volatile storage.  The forensic data may also include metrics data which is related to the error (Chaiken: ¶ [0034]; ¶ [0043]-[0044]; ¶ [0049]; ¶ [0080]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to store error attributes pertaining to memory errors, as taught by Maddukuri in view of Khatri, as forensic data stored in a non-volatile storage as taught by Chaiken.  One of ordinary skill in the art would be motivated to do so in order to improve identification the cause/source of a detected fault and when or if a device went offline (Chaiken: ¶ [0044]; ¶ [0080]).

Claims 2-12
Regarding claim 2, Maddukuri in view of Khatri and Chaiken discloses:
The method of claim 1, wherein the executing of the first instructions is by the processor in a mode in which execution of the operating system in the processor is suspended as a result of the error (Maddukuri: ¶ [0017] (BIOS System Management Mode (SMM) handler operates to generate a highest priority System Management Interrupt (SMI) to interrupt handler 112 to execute interrupt handler code 114 to address the error. However, a SMI is broadcast to processor 110, and to all other processors or cores of information handling system 100, and all processors enter SMM, halting normal program execution on all OS and user threads, while a designated processor, here processor 100, executes interrupt handler code 114 to address the error.)).

Regarding claim 3, Maddukuri in view of Khatri and Chaiken discloses:
The method of claim 2, wherein the first instructions are configured as part of a Basic Input/Output System (BIOS) of the computing system (Maddukuri: ¶ [0017]).

Regarding claim 4, Maddukuri in view of Khatri and Chaiken discloses:
The method of claim 3, wherein the operations performed via the executing of the first instructions further comprise: decoding the first data to determine a physical memory address of the error, wherein the second data includes the physical memory address (Khatri: ¶ [0036]; ¶ [0038] (If a correctable error is determined, attributes, such as one or more memory locations, addresses, relative addresses, error types, number of occurrences, or various other memory error attributes or information, can be recorded.  This information can be used to identify faulty memory locations.)).

Regarding claim 5, Maddukuri in view of Khatri and Chaiken discloses:
The method of claim 4, wherein the location is in a non-volatile memory configured in the memory module (Khatri: ¶ [0014]; ¶ [0042] (use of persistent (non-volatile) memory to store error information)).

Regarding claim 6, Maddukuri in view of Khatri and Chaiken discloses:
The method of claim 5, wherein the non-volatile memory is configured to support Serial Presence Detect (SPD) (Khatri: ¶ [0042]).

Regarding claim 7, Maddukuri in view of Khatri and Chaiken discloses:
The method of claim 4, wherein the location is in a Baseboard Management Controller (BMC) connected to the processor (Maddukuri: ¶ [0019] (use of BMC for error handling)).

Regarding claim 8, Maddukuri in view of Khatri and Chaiken discloses:
The method of claim 4, further comprising: restarting execution of the operating system after the executing of the first instructions, including executing second instructions configured in the operating system to write the second data into a storage device controlled by the operating system (Maddukuri: ¶ [0017]-[0019] (error information is stored and remediation can be scheduled for subsequent reboots)).

Regarding claim 9, Maddukuri in view of Khatri and Chaiken discloses:
The method of claim 4, further comprising: resuming the suspended execution of the operating system after the executing of the first instructions, including executing second instructions configured in the operating system to write the second data into a storage device controlled by the operating system (Maddukuri: ¶ [0017]-[0019] (for non-critical errors that don’t need to be handled completely to avoid crashing the system, processors can exit SMM and resume processing of OS and user threads)).

Regarding claim 10, Maddukuri in view of Khatri and Chaiken discloses:
The method of claim 4, wherein the operations performed via the executing of the first instructions further comprise: determining an operating parameter of the computing system at a time of the error, wherein the second data includes the operating parameter (Chaiken: ¶ [0043]-[0044] (storing collected forensic data (such as temperatures and metrics data) for the system when an error is detected); ¶ [0080]; Khatri: ¶ [0036] (recording error attributes/information pertaining to error)).

Regarding claim 11, Maddukuri in view of Khatri and Chaiken discloses:
The method of claim 10, wherein the operating parameter includes a temperature of the memory module, a temperature of the processor, a setting of the memory module, or a timing parameter of operating the memory module, or any combination thereof (Chaiken: ¶ [0043]-[0044] (store collected forensic data (such as temperatures) for the system)).

Regarding claim 12, Maddukuri in view of Khatri and Chaiken discloses:
The method of claim 11, wherein the second data further includes an identifier of the memory module, or an identifier of the processor, or any combination thereof (Maddukuri: ¶ [0019] (error information includes sufficient information to identify the source and type of error)).

Claim 13
Regarding claim 13, Maddukuri discloses:
An apparatus, comprising: 
a microprocessor configured via instructions of Basic Input/Output System (BIOS) executed during a system management mode (Maddukuri: ¶ [0017] (BIOS System Management Mode (SMM) handler operates to generate a highest priority System Management Interrupt (SMI) to interrupt handler 112 to execute interrupt handler code 114 to address the error. However, a SMI is broadcast to processor 110, and to all other processors or cores of information handling system 100, and all processors enter SMM, halting normal program execution on all OS and user threads, while a designated processor, here processor 100, executes interrupt handler code 114 to address the error.); ¶ [0018]-[0019] (passing the handling of non-critical errors to a runtime agent while in system management mode)) 
to, in response to an error in the memory module and prior to restarting of the apparatus as a result of the error (Maddukuri: ¶ [0014]-[0016]): 
decode first data about the error, wherein the first data is stored in registers of the microprocessor in response to the error in the memory module (Maddukuri: ¶ [0015]; ¶ [0019]). 

Further regarding claim 13, Maddukuri does not explicitly disclose, but Khatri teaches:
a memory module having a non-volatile memory and a volatile memory (Khatri: ¶ [0014]);
generate second data from a result of decoding the first data, the second data including a temperature (Khatri: ¶ [0038]), 
wherein the second data is further generated based on third data located in the computing device but outside of the microprocessor of the computing device at a time of the error (Khatri: ¶ [0036]-[0038]); and 
 communicate with the memory module to store the second data into the non-volatile memory (Khatri: ¶ [0036]; ¶ [0038]; ¶ [0042]).

Maddukuri teaches detection of memory errors and handling of errors by a baseboard management controller (BMC), the handling including retrieving information from processor registers (Maddukuri: ¶ [0015]-[0019]).  Maddukuri also teaches logging of all errors by the BIOS (Maddukuri: ¶ [0019]).  While Maddukuri teaches storing error information in registers (corresponding to the “first data” in the claim), Maddukuri does not explicitly teach generating and storing the “second data” as described in the claim.  
Khatri teaches a method for monitoring an information handling system upon initialization of the information handling system to a runtime operating environment (such as the runtime agent taught by Maddukuri) to determine if memory errors may have occurred (Khatri: Figure 3; ¶ [0035]).  Khatri further teaches recording references to faulty memory locations in persistent memory (Khatri: ¶ [0038]; ¶ [0042]).  The references to faulty memory locations correspond to the “second data” in the claims.  Khatri further teaches recording error attributes, such as one or more memory locations, addresses, relative addresses, error types, number of occurrences, or various other memory error attributes or information.  A count of the number of errors occurring at a specific memory location may also be maintained.  The error attributes and count are used to determine if an uncorrectable error has occurred (Khatri: ¶ [0036]-[0038]).  These error attributes correspond to the “third data” in the claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to store information pertaining to memory errors in persistent memory, such as taught by Khatri, in conjunction with error handling as taught by Maddukuri.  One of ordinary skill in the art would be motivated to do so in order to track potentially defective memory locations and, if necessary, limit or disable use of those memory locations during use of the run-time environment (Khatri: ¶ [0012]; ¶ [0045]).

Further regarding claim 13, Maddukuri in view of Khatri does not explicitly disclose, but Chaiken teaches:
wherein the second data is further generated based on third data located in the computing device but outside of the microprocessor of the computing device at a time of the error (Chaiken: ¶ [0034]; ¶ [0043]-[0044]; ¶ [0049]; ¶ [0080]).

	Maddukuri in view of Khatri teaches recording error attributes, but does not explicitly discuss where the error attributes are recorded.  Chaiken teaches capturing forensic data associated with a catastrophic failure, including errors associated with a memory mapped I/O (MMIO) access, and storing the forensic data in non-volatile storage.  The forensic data may also include metrics data which is related to the error (Chaiken: ¶ [0034]; ¶ [0043]-[0044]; ¶ [0049]; ¶ [0080]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to store error attributes pertaining to memory errors, as taught by Maddukuri in view of Khatri, as forensic data stored in a non-volatile storage as taught by Chaiken.  One of ordinary skill in the art would be motivated to do so in order to improve identification the cause/source of a detected fault and when or if a device went offline (Chaiken: ¶ [0044]; ¶ [0080]).

Claims 14 and 16
Regarding claim 14, Maddukuri in view of Khatri and Chaiken discloses:
The apparatus of claim 13, further comprising: a Baseboard Management Controller (BMC) connected to the microprocessor, wherein the microprocessor is configured via the instructions to further communicate the second data to the BMC (Maddukuri: ¶ [0019] (use of BMC for error handling)).

Regarding claim 16, Maddukuri in view of Khatri and Chaiken discloses:
The apparatus of claim 15, wherein the non-volatile memory is configured to implement Serial Presence Detect (SPD) (Khatri: ¶ [0042]); and 
the registers are configured to implement Machine Check Architecture (MCA) (Maddukuri: ¶ [0017]).

Claim 17
Regarding claim 17, Maddukuri discloses:
A non-transitory computer readable storage medium storing instructions which, when executed by a microprocessor in a computing device, causes the computing device to perform a method, comprising: retrieving, in response to a hardware error in the computing device and from registers of the microprocessor, first data about the hardware error during execution of the instructions as part of Basic Input/ Output System (BIOS) in a system management mode (Maddukuri: ¶ [0017]-[0019]); 

Further regarding claim 17, Maddukuri does not explicitly disclose, but Khatri teaches:
generating, based on the first data, second data about the hardware error prior to restarting execution of an operating system of the computing device after the hardware error (Khatri: ¶ [0038]), 
wherein the second data is further generated based on third data located in the computing device but outside of the microprocessor at a time of the hardware error (Khatri: ¶ [0036]-[0038]); and 
 communicating the second data from the microprocessor to a controller connected to the microprocessor in the computing device, wherein the controller is configured to monitor operations of the microprocessor and to record the second data (Khatri: ¶ [0036]; ¶ [0038]; ¶ [0042]).

Maddukuri teaches detection of memory errors and handling of errors by a baseboard management controller (BMC), the handling including retrieving information from processor registers (Maddukuri: ¶ [0015]-[0019]).  Maddukuri also teaches logging of all errors by the BIOS (Maddukuri: ¶ [0019]).  While Maddukuri teaches storing error information in registers (corresponding to the “first data” in the claim), Maddukuri does not explicitly teach generating and storing the “second data” as described in the claim.  
Khatri teaches a method for monitoring an information handling system upon initialization of the information handling system to a runtime operating environment (such as the runtime agent taught by Maddukuri) to determine if memory errors may have occurred (Khatri: Figure 3; ¶ [0035]).  Khatri further teaches recording references to faulty memory locations in persistent memory (Khatri: ¶ [0038]; ¶ [0042]).  The references to faulty memory locations correspond to the “second data” in the claims.  Khatri further teaches recording error attributes, such as one or more memory locations, addresses, relative addresses, error types, number of occurrences, or various other memory error attributes or information.  A count of the number of errors occurring at a specific memory location may also be maintained.  The error attributes and count are used to determine if an uncorrectable error has occurred (Khatri: ¶ [0036]-[0038]).  These error attributes correspond to the “third data” in the claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to store information pertaining to memory errors in persistent memory, such as taught by Khatri, in conjunction with error handling as taught by Maddukuri.  One of ordinary skill in the art would be motivated to do so in order to track potentially defective memory locations and, if necessary, limit or disable use of those memory locations during use of the run-time environment (Khatri: ¶ [0012]; ¶ [0045]).

Further regarding claim 17, Maddukuri in view of Khatri does not explicitly disclose, but Chaiken teaches:
the second data including a timestamp of the hardware error or an error count of the hardware error (Chaiken: ¶ [0043]-[0044] (store collected forensic data for the system includes timestamp and/or other identifier)),
wherein the second data is further generated based on third data located in the computing device but outside of the microprocessor at a time of the hardware error (Chaiken: ¶ [0034]; ¶ [0043]-[0044]; ¶ [0049]; ¶ [0080]).

	Maddukuri in view of Khatri teaches storing information pertaining to the detected error (error attributes), but does not explicitly teach storing a timestamp or explicitly discuss where the error attributes are recorded as described in the claim.  Chaiken teaches capturing forensic data associated with a catastrophic failure when an error is detected, including errors associated with a memory mapped I/O (MMIO) access, and storing the forensic data, including a timestamp and/or other unique identifier, in non-volatile storage.  The forensic data may also include metrics data which is related to the error (Chaiken: ¶ [0034]; ¶ [0043]-[0044]; ¶ [0049]; ¶ [0080]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to store error attributes pertaining to memory errors, as taught by Maddukuri in view of Khatri, as forensic data with a timestamp stored in a non-volatile storage as taught by Chaiken.  One of ordinary skill in the art would be motivated to do so in order to improve identification the cause/source of a detected fault and when or if a device went offline (Chaiken: ¶ [0044]; ¶ [0080]).

Claims 18-20
Regarding claim 18, Maddukuri in view of Khatri and Chaiken discloses:
The non-transitory computer readable storage medium of claim 17, wherein the controller comprises a Baseboard Management Controller (BMC) connected to the microprocessor (Maddukuri: ¶ [0019] (use of BMC for error handling)); and 
the instructions are configured at least in part in a Basic Input/Output System (BIOS) of the computing device (Maddukuri: ¶ [0017]).

Regarding claim 19, Maddukuri in view of Khatri and Chaiken discloses:
The non-transitory computer readable storage medium of claim 18, wherein when executed by the microprocessor, the method performed by the computing device further comprises: storing the second data into a predefined region of a memory module (Khatri: ¶ [0014]; ¶ [0038] (data stored within reference table in non-volatile memory)).

Regarding claim 20, Maddukuri in view of Khatri and Chaiken discloses:
The non-transitory computer readable storage medium of claim 19, wherein the predefined region in the memory module is configured to implement Serial Presence Detect (SPD) (Khatri: ¶ [0042]); 
the second data includes a portion retrieved from the memory module (Khatri: ¶ [0036]); and 
the instructions are executed prior to restarting of the computing device as a result of the hardware error in the memory module (Maddukuri: ¶ [0017]-[0019] (error information is stored and remediation can be scheduled for subsequent reboots)).


Prior Art
Prior art which was made of record and presented in previous Office actions and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.


Response to Arguments – Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments (see Remarks, filed on July 26, 2022) with respect to the rejections of the claims under 35 U.S.C. § 103 have been fully considered have been fully considered and are partially persuasive.
Regarding the rejection of the independent claims, Applicant presents arguments that Maddukuri, alone or in combination with Khatri and Chaiken, fails to disclose “generating second data about the error based at least in part on the first data in the registers, wherein the second data is further generated based on third data located in the computing system but outside of the processor of the computing system at a time of the error” as claimed in the amended claim 1 and other independent claims.
Upon consideration of Applicant’s arguments and the amended claims, the Examiner agrees that the combination of Maddukuri and Khatri in the current rejection under 35 U.S.C. § 103 does not teach all limitations in the amended independent claims.  Therefore, the rejections under 35 U.S.C. § 103 have been withdrawn.  However, upon further consideration of the amended independent claims, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of Maddukuri, Khatri, and Chaiken as detailed above.
Regarding the presented arguments, the Examiner respectfully disagrees.  
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The amended independent claims, as currently written, require generating “second data” about the error based at least in part on the “first data” in the registers and “third data” stored outside of the processor at the time of the error, and storing the “second data” in a location not affected by a restart.  Maddukuri teaches storing error information in registers (corresponding to the “first data” in the claim) but does not explicitly teach generating and storing the “second data” as described in the claim.  
Khatri teaches a method for monitoring an information handling system upon initialization of the information handling system to a runtime operating environment (such as the runtime agent taught by Maddukuri) to determine if memory errors may have occurred (Khatri: Figure 3; ¶ [0035]).  Khatri further teaches recording references to faulty memory locations in persistent memory (Khatri: ¶ [0038]; ¶ [0042]).  The references to faulty memory locations correspond to the “second data” in the claims.  
Khatri further teaches recording error attributes, such as one or more memory locations, addresses, relative addresses, error types, number of occurrences, or various other memory error attributes or information.  A count of the number of errors occurring at a specific memory location may also be maintained.  The error attributes and count are used to determine if an uncorrectable error has occurred (Khatri: ¶ [0036]-[0038]).  However, Khatri does not explicitly discuss where the error attributes are recorded.  Chaiken teaches capturing forensic data associated with a catastrophic failure, including errors associated with a memory mapped I/O (MMIO) access, and storing the forensic data in non-volatile storage.  The forensic data may also include metrics data which is related to the error (Chaiken: ¶ [0034]; ¶ [0043]-[0044]; ¶ [0049]; ¶ [0080]).  
When considered in combination, the teachings of Khatri and Chaiken would reasonably suggest to one of ordinary skill in the art that the error attributes taught by Khatri may be collected and stored as part of the forensic data taught by Chaiken.  The forensic data corresponds to the “third data” in the claims.  The non-volatile storage where the forensic data is stored is located within the information handling system but outside of the processor (Chaiken: Figures 1-2).  Since the references to faulty memory locations (“second data”) are generated as a result of the evaluation of error information (which would include error information obtained from registers (“first data”) and any error attributes/count (“third data”)), it is maintained that the combination of Maddukuri, Khatri, and Chaiken teaches “generating second data about the error based at least in part on the first data in the registers, wherein the second data is further generated based on third data located in the computing system but outside of the processor of the computing system at a time of the error” in the amended independent claims.
Accordingly, claims 1-14 and 16-20 are rejected under 35 U.S.C. § 103 as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113